CCA 201100329. Review granted on the following issues:
I. IN UNITED STATES v. SWEENEY, THIS COURT FOUND THAT THE DATA REVIEW SHEETS FROM A DRUG SCREENING LABORATORY WERE NOT PLAINLY AND OBVIOUSLY TESTIMONIAL. HERE, THE DEFENSE OBJECTED TO ALL HANDWRITTEN NOTATIONS IN THE LABORATORY DOCUMENTS AND WAS DENIED THE PRODUCTION OF THE FINAL CERTIFYING OFFICIAL WHO ALSO SIGNED THE CONFIRMATION TEST DATA REVIEW SHEET AFTER *335TWO POSITIVE SCREENINGS. ARE THE DATA REVIEW SHEETS TESTIMONIAL?
II. UNDER UNITED STATES v. SWEENEY, ADMISSION OF THE SPECIMEN CUSTODY DOCUMENT IS ERROR. HERE, THE LOWER COURT FOUND THAT ITS ADMISSION WAS HARMLESS BEYOND A REASONABLE DOUBT AND THAT A SURROGATE EXPERT FROM THE DRUG SCREENING LABORATORY TESTIFIED PROPERLY. DID THE LOWER COURT ERR?
No briefs will be filed under Rule 25.